Citation Nr: 9903702	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-51 336	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
spinal cord stenosis.

3.  Entitlement to an increased disability rating for the 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1980 to December 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1994, and October 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The veteran 
appeared at a personal hearing before a Hearing Officer at 
the RO in April 1995.

As stated below, the Board has determined that the issue of 
entitlement to an increased rating for the residuals of a 
left knee injury should be remanded for further development.  
Therefore, it will be discussed in the remand portion of this 
decision and remand. 


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
RO.

2.  The service medical records contain no symptoms, 
complaints or findings indicative of glaucoma.

3.  Elevated intraocular pressure was noted during an April 
1985 VA examination, but no diagnosis of glaucoma was made; a 
medical summary dated in July 1986 noted a history of 
glaucoma.  

4.  No competent medical evidence has been submitted to show 
that there is a causal relationship between the veteran's 
current glaucoma and his active military service.

5.  An October 1987 Board decision upheld the denial of the 
veteran's claim for service connection for spinal cord 
stenosis; the veteran was properly notified of the Board's 
decision but did not pursue a further appeal.

6.  While some new evidence was submitted subsequent to the 
October 1987 Board decision, there is no new medical evidence 
showing that the veteran's congenital spinal cord stenosis 
was incurred in service or was aggravated by his activities 
during active service; therefore the new evidence submitted 
is not probative of the issue specified in that decision, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for glaucoma.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

2.  The October 1987 Board decision affirming the denial of 
the veteran's claim for service connection for spinal cord 
stenosis is final.  38 U.S.C.A. §§ 5107, 5108 (West 1991);  
38 C.F.R. §§ 20.1100, 20.1105 (1998).
 
3.  The evidence received since the October 1987 Board 
decision, is not new and material, and the veteran's claim is 
therefore not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Statutes and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303.  The United States Court of 
Veterans' Appeals has determined "that establishing service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and [service]."  (emphasis added) Cuevas v. 
Principi, 3. Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation. Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a). For a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
[disease or injury] and the current disability. Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required. Epps v. Gober, 126 F. 3d 1464 (1997). A claimant 
would not meet this burden imposed by section 5107(a) merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions. See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under section 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).

To be new and material, evidence must not be cumulative or 
redundant, must bear directly and substantially on the 
specific matter under consideration, and must, either by 
itself, or in connection with evidence previously assembled, 
be so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).

II.  Glaucoma

The veteran's service medical records contain no symptoms, 
complaints or findings indicative of glaucoma, blurred 
vision, or elevated intraocular pressure.

The report of the veteran's April 1985 VA examination noted 
that he had elevated intraocular pressure.  However, no 
diagnosis of glaucoma was made.

The claims file contains a medical summary dated in July 
1986, apparently from an Air Force hospital where the 
veteran, as a military dependent, was being treated.  That 
summary noted that the veteran had a history of glaucoma 
which was being treated with Timoptic eye drops.

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in April 1995.  He testified that he began 
to notice blurring vision in his right eye while in service, 
but did not seek treatment.  He reported a family history of 
glaucoma, and stated that he had laser surgery on his right 
eye approximately four months prior to the hearing date.

The claims file also contains the discharge summary of the 
veteran's February 1995 VA hospitalization, which included a 
diagnosis of bilateral glaucoma.

The only evidence supporting the veteran's assertion that his 
glaucoma is causally related to his active service, are his 
own unsubstantiated contentions.  While, he is certainly 
capable of providing evidence of symptomatology, as a 
layperson he is not considered legally capable of opining on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu, 2 Vet. App. at 494 (1992).  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994). 

The veteran has not submitted any medical opinion or other 
medical evidence which supports his claim.  The evidence now 
of record fails to show that his bilateral glaucoma had its 
onset in service or is otherwise related thereto.  Thus, this 
claim may not be considered well grounded.  38 U.S.C.A. § 
5107(a).  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390; 
(1995).

The Board also views its discussion in this decision as 
sufficient to inform the veteran of the elements necessary to 
submit a well grounded claim for service connection for 
glaucoma.  See Robinette v. Derwinski, 8 Vet.App. 69, 77-78 
(1995).

III.  Spinal Stenosis

The veteran contends, in essence, that he has a congenital 
condition of spinal stenosis which was aggravated by his 
active service, leaving permanent residuals for which he is 
entitled to service connection.
  
The October 1987 Board decision upholding the RO's denial of 
service connection for this disability is final with respect 
to the evidence then of record; the claim may not be reopened 
unless new and material evidence is received. 38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 20.1100, 20.1105.  To reopen a claim, a 
claimant must submit new and material evidence.  38 U.S.C.A. 
§ 5108.  

At the time of the October 1987 Board decision, the evidence 
considered by the Board included the following:  the 
veteran's original claim for disability benefits filed in 
December 1983,  the veteran's service medical records, the 
veteran's form DD-214, the report of a 1985 VA examination, 
the veteran's claim filed in October 1986 for service 
connection for spinal stenosis, reports of treatment the 
veteran received at VA medical facilities from January 
through March 1985 including treatment in Frankfurt, Germany, 
the summary dated in July 1986 including the report of 
treatment at the 2nd General Hospital, the report from the 
veteran's VA hospitalization between August 1986 to January 
1987, and statements submitted by the veteran and his service 
organization representative in support of his claim.     

That evidence showed that the veteran had a congenital 
condition of spinal stenosis which was not identified during 
his active service.  The veteran's spine and nervous system 
were found to be normal at the time of his service separation 
examination.  The evidence further showed that the veteran's 
military occupation specialty was fabrication and parachute 
specialist.  

After the veteran received his separation from active 
service, he worked as a stock clerk in Germany.  At that time 
he was the dependent husband of an active member of the 
United States Air Force.  On the veteran's original 
application for disability benefits, filed in December 1983, 
he made no mention of any cervical spinal disability; the 
only condition claimed was his left knee injury.  Further, 
the report of the VA examination performed in 1985 contained 
no complaints or findings of any cervical spine disorder and 
the veteran denied having had any chronic back pain.

The medical evidence of record shows that in approximately 
February 1986, the veteran began to experience neck pain, 
which radiated down his spine and into both shoulders.  By 
April 1986, he had developed numbness and paresthesias in 
both arms and hands along with weakness of both upper and 
lower extremities.  Bowel and bladder dysfunction then 
developed.  In June 1986, it was determined that he had 
syringomyelia of the cervical vertebrae.  Surgery was 
performed to ameliorate his condition.  At the time of his VA 
hospitalization from August 1986 to January 1987, it was 
noted that he had C-4 incomplete central cervical cord 
syndrome secondary to congenital cervical stenosis.  

None of the medical records then of record attributed the 
veteran's cervical spine disability to any aggravation of his 
congenital spinal stenosis during his active service, or 
indicates that the actual disabling manifestations began 
during service or can otherwise be attributed to any activity 
or incident of service.

Since the issuance of the October 1987 Board decision 
upholding the RO's March 1987 decision denying service 
connection for this disability, the veteran has submitted 
additional evidence and statements.  He submitted written 
statements from service associates dated between May 1989 and 
April 1993 which stated, in essence, that he occasionally 
complained of pains in his back and neck during his active 
service, but that they attributed them at the time to normal 
aches and pains from his work packing and rigging cargo 
parachutes, or from his sports activities.  One service 
associate recalled that the veteran may have visited a clinic 
on a couple of occasions due to his neck and back pain.  

Additional copies of records of the veteran's treatment at 
military hospitals in 1986 were received, however these were 
duplicative of those already in the record.

In April 1995, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO.  He testified that he 
believed his congenital spinal stenosis was aggravated by the 
heavy lifting he had to do as a cargo parachute packer and 
rigger in service.  He further testified that he could not 
recall if he sought treatment for back or neck pain while in 
service, and that while in service his pains were localized 
and did not radiate.  Conversely, he testified that about 18 
months after his discharge from service, he suddenly began 
having pain in his neck which began to shoot downward.  He 
reported that he then developed a tingling sensation, and 
over about a two month period gradually became paralyzed. 

The report of the veteran's September 1994 VA examination is 
also contained in the claims file.  It noted that the veteran 
had undergone laminectomies and fusion for congenital spinal 
stenosis, but made no mention of any aggravation of that 
condition during the veteran's active service.

The veteran requested a personal hearing before a Member of 
this Board.   Such a hearing was scheduled for the veteran 
and was repeatedly rescheduled at the veteran's request.  The 
last hearing date was scheduled for September 28, 1998.  The 
letter scheduling him for the hearing informed him that 
further requests for postponement would not be entertained, 
and that the claim would be processed as if his request had 
been withdrawn in he failed to appear.  The veteran failed to 
appear and this decision may now be issued.  38 C.F.R. 
§ 20.704

Upon consideration of all the evidence of record, the Board 
finds that the veteran has failed to submit new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection to spinal cord stenosis.  While the 
veteran has submitted some evidence which is new in the sense 
that it is not merely duplicative of that already in the 
record, the new evidence is not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the case.
The Board has made the determination that the new evidence is 
not of sufficient significance because it does not address 
the key issue, that of whether or not the veteran's pre-
existing congenital spinal stenosis was aggravated beyond 
normal progression by his active service.  Thus, the appeal 
must be denied as to this issue.  38 C.F.R. § 3.156(a).  

The Board notes that the June 1994 RO decision addressed the 
veteran's claim on the merits, the RO apparently found that 
sufficient new and material evidence had been submitted to 
reopen the claim.  The Board, however, has determined that 
the new evidence submitted since the October 1987 Board 
decision does not meet the standard specified in 38 C.F.R. 
§ 3.156(a), and thus is not material evidence sufficient to 
reopen the claim.  As the Board has made that determination, 
it would be unlawful for the Board to reopen the claim and 
consider the merits of the case.  See Barnett v. Brown, 8 
Vet.App. 1,4 (1995).

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

As a well-grounded claim of entitlement to service connection 
for glaucoma has not been presented, the appeal is denied.

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for spinal cord 
stenosis is not reopened and the appeal is denied.


REMAND

The veteran contends that the symptoms and loss of function 
attributable to his service connected left knee injury 
residuals have increased in severity and warrant more than 
the 10 percent disability rating currently assigned.  

Records contained in the claims file indicate that the 
veteran ruptured his left patellar tendon in service, 
injuring the capsule and synovium.

The Board notes that, in his April 1995 personal hearing, the 
veteran asserted that his left knee gave out under him 
approximately five to six times per month.  Further, he 
asserted that he could only bend his knee to about midway and 
then it really started to hurt him.  

The report of the veteran's September 1994 VA examination 
showed that X-ray studies revealed small osteophytes on the 
left knee, primarily on the femoral condyle.  

The report of the veteran's October 1996 VA examination noted 
range of motion from 0-130 degrees in both knees, with pain 
on full flexion and pain as the knees were gently re-
extended.  It was further noted that the left knee was stable 
to varus/valgus, and anterior/posterior stresses, and that X-
ray studies showed no abnormalities.  Obvious left quadriceps 
atrophy was observed.    

The veteran's representative has asserted that he should 
receive a disability rating for instability of the left knee, 
in addition to his current rating for the residuals of his 
left knee injury.  

The Board believes the development of additional medical 
evidence concerning whether the veteran currently has 
arthritis in his left knee, whether his left knee is unstable 
and could give out under him, and whether, and to what 
extent, the function of his left knee is affected by pain, 
weakness, or fatigability, would be helpful prior to 
rendering a decision on the appeal of this claim.  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.   The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current extent and severity 
of his left knee disability.  All 
necessary tests and studies should be 
accomplished, including all appropriate 
range of motion studies, and all clinical 
manifestations should be reported in 
detail.  The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disabilities upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner 
also should indicate whether the affected 
joint exhibits weakened movement, excess 
fatigability, or incoordination. Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
examiner is requested to state an opinion 
as to whether, and to what extent, the 
veteran has arthritis in his left knee.  
Further, the examiner is requested to 
state an opinion as to whether, and to 
what extent, the veteran's left knee is 
unstable.  The claims file, including a 
copy of this remand, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  Any opinion 
expressed should be accompanied by a 
written rationale.

2.  Upon completion of the development 
requested in paragraph 1 above, to the 
extent possible, the RO should again 
review the entire record.  Thereafter, if 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 13 -


